PER CURIAM:
This claim was submitted upon the allegations of the Notice of Claim and the respondent’s Answer.
The claimant was admitted to Huntington State Hospital on December 19, 1982 at 3:00 a.m. He had in his possession a new jacket, which was on his bed when he went to sleep. When the claimant woke up, the jacket, valued at $60.00, was missing. *401An investigation failed to locate the jacket. The respondent in its Answer admits the validity of the claim and requests the claim be honored. In view of the foregoing, the Court makes an award to the claimant in the amount of $60.00.
Award of $60.00.